DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-9 and 11-20 are currently pending in the present application. Claims 1, 8, 11 and 18-20 are currently amended; claims 2-7, 9 and 12-17 are original; and claim 10 is canceled. The amendment dated February 28, 2022 has been entered into the record.
Claim 19 was previously objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. The objection is now withdrawn as the applicant has amended the claim.

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, but are moot in light of the new ground of rejection set forth below. The new ground of rejection cites Abdulhalim (US 2018/0202928).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 11, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0227632, “Kim”), of record, in view of Abdulhalim (US 2018/0202928).
Regarding claim 1, Kim discloses a metasurface (Figures 1-2; see Paragraphs [0019] and [0024] identifying the embodiment shown in Figures 1-2) comprising:
a number of periodically-repeated unit cells (Figure 1A, a unit cell comprising 110 and 120 having the period of p), each of the unit cells including:
a high-index dielectric block (120; Paragraph [0034] “vanadium dioxide (VO2)”; examiner considers the dielectric constant of VO2  is from about 36 at room temperature to 6.6 x 104 at 100 oC, and the refractive index is between about 1.2 and 2.1);
2) in the active layer (120) may be thermally induced via resistive (Joule) heating of the top metal layer (110)”) positioned to selectively modulate heat applied to the high-index dielectric block (Paragraph [0034] “individual/distinct control of the adjacent unit elements”); and
an insulating undercut region (the region where the insulating layer 130 is disposed; Paragraph [0034] “(130) … silicon dioxide (SiO2)”) on the high-index dielectric block (Figure 1A).
Kim does not disclose the number of periodically-repeated unit cells arranged on a substrate; the insulating undercut region at an interface between the high-index dielectric block and the substrate, wherein the metasurface receives and reflects light out through the substrate.
However, Abdulhalim teaches a number of periodically-repeated unit cells (Figures 1a and 3b; Paragraphs [0015], [0019] and [0061]) arranged on a superstrate or a substrate (Superstrate and Substrate in Figure 3b), comprising a thin metallic grating (Paragraphs [0015] "a thin metallic grating on substrate as an example of periodic structures", [0060] "the stack is composed of the layers: dielectric/metal/dielectric, for example SiO2/Ag/SiO2 with the SiO2 thickness being in the range 200-600 nm and the Ag thickness is 45-50 nm", [0062] “a subwavelength grating”), in which resonance can be monitored in reflection or in transmission and the reflection and transmission occurs via the superstrate and the substrate, respectively (Figure 3b; i.e., the grating receives and reflects light out through the superstrate; Paragraph [0062]) (Regarding “the insulating undercut region at an interface between the high-index dielectric block and the substrate”, in this case, the region where the insulator SiO2 is disposed is at the interface between the thin layer of Ag and the superstrate).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metasurface as disclosed by Kim with the teachings of Abdulhalim, wherein the number of periodically-repeated unit cells are arranged on a substrate; the insulating undercut region at an interface between the high-index dielectric block and the substrate, wherein the metasurface receives and reflects light out through the substrate, by having the superstrate below the metallic grating, for the purpose of using the metallic grating for sensing or tunable filtering (Abdulhalim: Paragraphs [0074], [0019]).

Regarding claim 5, Kim as modified by Abdulhalim discloses the limitations of claim 1 above, and Kim further discloses each cell is insulated on a bottom surface by the insulating undercut region (110 and 120 insulated on the bottom surface by 130) and wherein each of the periodically-repeated unit cells has side surfaces insulated from adjacent unit cells (110 and 120 being exposed and separated from adjacent cells).

Regarding claim 6, Kim as modified by Abdulhalim discloses the limitations of claim 1 above, and Kim further discloses an index modulation controller (260 in Figure 2) that selectively changes an index of the high-index dielectric block by regulating heat supplied by the heat source (Kim: Paragraphs [0009], [0034], [0039]).

Regarding claim 8, Kim as modified by Abdulhalim discloses the limitations of claim 1 above.
Kim does not disclose the substrate is a low-index dielectric substrate.
However, Abdulhalim teaches a number of periodically-repeated unit cells (Figures 1a and 3b; Paragraphs [0015], [0019] and [0061]) arranged on a superstrate made of a low-index dielectric (Paragraph [0074] “the superstrate is made of solid material of low refractive index, such as MgF2”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metasurface as disclosed by Kim with the teachings of Abdulhalim, wherein the substrate is a low-index dielectric substrate, by disposing the superstrate of low refractive index, for the purpose of using the grating for sensing or tunable filtering (Abdulhalim: Paragraph [0019]).

Regarding claim 11, Kim discloses a method (Figures 1-2; see Paragraphs [0019] and [0024] identifying the embodiment shown in Figures 1-2) comprising:
selectively modulating heat applied to a high-index dielectric block in each cell of a plurality of periodically-repeated unit cells (Figure 1A and Paragraphs [0034] and [0037], teaching individual/distinct control of unit elements via heating, in which each unit element comprises the top metal layer 110 and the high-index dielectric block 120 having the period of p),
each cell (110 and 120) in the plurality of periodically-repeated unit cells, and an insulating undercut region (the region where the insulating layer 130 is disposed).
Kim does not disclose the plurality of periodically-repeated unit cells arranged on a substrate, the each cell in the plurality of periodically-repeated unit cells being separated from the substrate by an insulating undercut region; wherein light is received through and reflected out of the substrate.
However, Abdulhalim teaches a number of periodically-repeated unit cells (Figures 1a and 3b; Paragraphs [0015], [0019] and [0061]) arranged on a superstrate or a substrate (Superstrate and Substrate in Figure 3b), comprising a thin metallic grating (Paragraphs [0015] "a thin metallic grating on substrate as an example of periodic structures", [0060] "the stack is composed of the layers: dielectric/metal/dielectric, for example SiO2/Ag/SiO2 with the SiO2 thickness being in the range 200-600 nm and the Ag thickness is 45-50 nm", [0062] “a subwavelength grating”), in which resonance can be monitored in reflection or in transmission where the reflection and transmission occurs via the superstrate and the substrate, respectively (Figure 3b; i.e., the grating receives and reflects light out through the superstrate; Paragraph [0062]) (Regarding “each cell in the plurality of periodically-repeated unit cells being separated from the substrate by an insulating undercut region”, in this case, each unit cell is separated from the superstrate by the insulator SiO2) .
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metasurface as disclosed by Kim with the teachings of Abdulhalim, wherein the plurality of periodically-repeated unit cells are arranged on a substrate; the each cell in the plurality of periodically-repeated unit cells being separated from the substrate by an insulating undercut region, wherein light is received through and reflected out of the superstrate, by disposing the superstrate of low refractive index, for the purpose of using the grating for sensing or tunable filtering (Abdulhalim: Paragraph [0019]).
Regarding claim 15, Kim as modified by Abdulhalim discloses the limitations of claim 11 above, and Kim further discloses each cell of the plurality of periodically-repeated unit cells is insulated on a bottom surface by the insulating undercut region (110 and 120 insulated on the bottom surface by 130) and wherein each of the of the periodically-repeated unit cells has sides has side surfaces insulated from adjacent unit cells (110 and 120 being exposed and separated from adjacent cells).

Regarding claim 16, Kim as modified by Abdulhalim discloses the limitations of claim 11 above, and Kim further discloses selectively modulating the heat changes an index of the high-index dielectric block (Paragraphs [0009], [0034], [0039]).

Regarding claim 18, Kim as modified by Abdulhalim discloses the limitations of claim 11 above.
Kim does not disclose the substrate is a low-index dielectric substrate.
However, Abdulhalim teaches a number of periodically-repeated unit cells (Figures 1a and 3b; Paragraphs [0015], [0019] and [0061]) arranged on a superstrate made of a low-index dielectric (Paragraph [0074] “the superstrate is made of solid material of low refractive index, such as MgF2”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metasurface as disclosed by Kim with the teachings of Abdulhalim, wherein the substrate is a low-index dielectric substrate, by disposing the superstrate of low refractive index, for the purpose of using the grating for sensing or tunable filtering (Abdulhalim: Paragraph [0019]).

Regarding claim 20, Kim discloses a system (Figures 1-2; see Paragraphs [0019] and [0024] identifying the embodiment shown in Figures 1-2) comprising:
a high-index dielectric block (120; Paragraph [0034] “vanadium dioxide (VO2)”; the examiner considers the dielectric constant of VO2  is from about 36 at room temperature to 6.6 x 104 at 100 oC, and the refractive index is between about 1.2 and 2.1);
an electrode thermally coupled to the high-index dielectric block through a spacer layer (Figure 2; contact pad extension 250a thermally coupled to 120 through 110; Paragraph [0040]);
an insulating undercut region (the region where the insulating layer 130 is disposed; Paragraph [0034] “(130) … silicon dioxide (SiO2)”) on the high-index dielectric block (Figure 1A; 130 on 120); and
an index modulation controller (260 in Figure 2) that modulates a voltage applied to the electrode to controllably alter an index of the high-index dielectric block (Paragraphs [0009], [0034], [0039]).
Kim does not disclose the insulating undercut region at an interface between the high-index dielectric block and an adjacent substrate; wherein light is received through and reflected out of the adjacent substrate.
However, Abdulhalim teaches a number of periodically-repeated unit cells (Figures 1a and 3b; Paragraphs [0015], [0019] and [0061]) arranged on a superstrate or a substrate (Superstrate and Substrate in Figure 3b), comprising a thin metallic grating (Paragraphs [0015] "a thin metallic grating on substrate as an example of periodic structures", [0060] "the stack is composed of the layers: dielectric/metal/dielectric, for example SiO2/Ag/SiO2 with the SiO2 thickness being in the range 200-600 nm and the Ag thickness is 45-50 nm", [0062] “a subwavelength grating”), in which resonance can be monitored in reflection or in transmission where the reflection and transmission occurs via the superstrate and the substrate, respectively (Figure 3b; i.e., the subwavelength grating receives and reflects light out through the superstrate; Paragraph [0062]) (Regarding “the insulating undercut region at an interface between the high-index dielectric block and an adjacent substrate”, in this case, the region where the insulator SiO2 is disposed is at the interface between the thin layer of Ag and the superstrate) .
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the metasurface as disclosed by Kim with the teachings of Abdulhalim, to have the insulating undercut region at an interface between the high-index dielectric block and an adjacent substrate; wherein light is received through and reflected out of the adjacent substrate, by disposing the superstrate of low refractive index, for the purpose of using the metallic grating for sensing or tunable filtering (Abdulhalim: Paragraphs [0074], [0019]).

Claims 4, 7, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Abdulhalim, and in further view of Li (US 2010/0247022), of record.
Regarding claim 4, Kim as modified by Abdulhalim discloses the limitations of claim 1 above.
However, Kim does not disclose the insulating undercut region is filled with air.
Li teaches an analogous thermally tunable optical filter (Figure 1B, the heater 124 changes the refractive index of the semiconductor layer 114 for modulation; Paragraphs [0036], [0045]), in which an insulating region is filled with air (the gap 118 is filled with air; Paragraph [0041]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the insulating undercut region as disclosed by Kim with the teachings of Li, wherein the insulating undercut region is filled with air, for the purpose of lowering conductivity, for the purpose of reducing the heat dissipation to the substitute (Li: Paragraph [0041]).

Regarding claim 7, Kim as modified by Abdulhalim discloses the limitations of claim 1 above.
However, Kim does not disclose the high-index dielectric block includes silicon.
Li teaches an analogous thermally tunable optical filter (Figure 1B, the heater 124 changes the refractive index of the semiconductor layer 114 for modulation; Paragraphs [0036], [0045]), in which a high-index dielectric block (114) includes silicon (Paragraph [0041]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the high-index dielectric block as disclosed by Kim with the teachings of Li, wherein the high-index dielectric block includes silicon, for the purpose of using the high index-of-refraction contrast between silicon and silicon dioxide insulating layer to create sub-micron waveguides to confine light (Li: Paragraph [0010]).

Regarding claim 14, Kim as modified by Abdulhalim discloses the limitations of claim 11 above.
However, Kim does not disclose the insulating undercut region is a cavity filled with air.
Li teaches an analogous thermally tunable optical filter (Figure 1B, the heater 124 changes the refractive index of the semiconductor layer 114 for modulation; Paragraphs [0036], [0045]), in which an insulating region includes a cavity filled with air (the gap 118 is filled with air; Paragraph [0041]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the insulating undercut region as disclosed by Kim with the teachings of Li, wherein the insulating undercut region is a cavity filled with air, for the purpose of lowering conductivity, for the purpose of reducing the heat dissipation to the substitute (Li: Paragraph [0041]).

Regarding claim 17, Kim as modified by Abdulhalim discloses the limitations of claim 11 above.
However, Kim does not disclose the high-index dielectric block includes silicon.
Li teaches an analogous thermally tunable optical filter (Figure 1B, the heater 124 changes the refractive index of the semiconductor layer 114 for modulation; Paragraphs [0036], [0045]), in which a high-index dielectric block (114) includes silicon (Paragraph [0041]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the high-index dielectric block as disclosed by Kim with the teachings of Li, wherein the high-index dielectric block includes silicon, for the purpose of using the high index-of-refraction contrast between silicon and silicon dioxide insulating layer to create sub-micron waveguides to confine light (Li: Paragraph [0010]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Abdulhalim, and in further view of Lee (US 2017/0176651), of record.
Regarding claim 2, Kim as modified by Abdulhalim discloses the limitations of claim 1 above, and Lim further discloses the heat source includes an electrode (the top metal layer 110).
Kim does not disclose the electrode separated from the high-index dielectric block by a spacer layer.
However, Lee teaches an electrode being separated from a high-index dielectric block by a spacer layer (Figure 7; the transparent conductive layer 140 separated from the refractive-index-variable layer 110 by the spacer layer 160; Paragraph [0099] “The light modulation device 4 may further include a spacer layer 160 which is arranged between the metallic layer 130 and the refractive-index-variable layer 110”; see also Paragraphs [0076]-[0077]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the unit cell as disclosed by Kim, with the teachings of Lee, wherein the electrode is separated from the high-index dielectric block by a spacer layer, for the purpose of adjusting the thickness between the dielectric layer and the metallic layer to a desired dimension, thereby implementing desired resonance characteristics (Lee: Paragraph [0099]). 
 
Regarding claim 12, Kim as modified by Abdulhalim discloses the limitations of claim 11 above, and Kim further discloses selectively modulating the heat further comprises selectively modulating voltage applied to an electrode (the top metal layer 110 receiving selectively modulated voltage; Paragraph [0034]).
Kim does not disclose the electrode separated from the high-index dielectric block by a spacer layer.
However, Lee teaches an electrode being separated from a high-index dielectric block by a spacer layer (Figure 7; the transparent conductive layer 140 separated from the refractive-index-variable layer 110 by the spacer layer 160; Paragraph [0099] “The light modulation device 4 may further include a spacer layer 160 which is arranged between the metallic layer 130 and the refractive-index-variable layer 110”; see also Paragraphs [0076]-[0077]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the unit cell as disclosed by Kim, with the teachings of Lee, wherein selectively modulating the heat comprises selectively modulating voltage applied to an electrode separated from the high-index dielectric block by a spacer layer, for the purpose of adjusting the thickness between the dielectric layer and the metallic layer to a desired dimension, thereby implementing desired resonance characteristics (Lee: Paragraph [0099]). 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Abdulhalim and Lee, and in further view of Sung (US 2015/00840780), of record.
Regarding claim 3, Kim as modified by Abdulhalim and Lee discloses the limitations of claim 2 above.
However, Lee does not disclose the spacer layer is diamond-like carbon.
Sung teaches a diamond-like carbon layer provides electrical insulation for a semiconductor structure, while enhancing thermal performance due to its higher thermal conductivity (Paragraph [0022]).
Because Lee suggests the spacer layer be disposed between a metallic layer and a refractive-index-variable layer, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the spacer layer as disclosed by Lee with the teachings of Sung, to have the spacer layer be made of diamond-like carbon, where Lee is silent regarding the specific material, Sung teaches an appropriate and suitable material for a spacer layer, and where "the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination" (see MPEP 2144.07), for the purpose of protecting the refractive-index-variable layer while transferring heat thereto (Sung: Paragraph [0022]).

Regarding claim 13, Kim as modified by Abdulhalim and Lee discloses the limitations of claim 12 above.
However, Kim does not disclose the spacer layer is diamond-like carbon.
Sung teaches a diamond-like carbon layer provides electrical insulation for a semiconductor structure, while enhancing thermal performance due to its higher thermal conductivity (Paragraph [0022]).
Because Lee suggests the spacer layer be disposed between a metallic layer and a refractive-index-variable layer, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the spacer layer as disclosed by Lee with the teachings of Sung, to have the spacer layer be made of diamond-like carbon, where Lee is silent regarding the specific material, Sung teaches an appropriate and suitable material for a spacer layer, and where "the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination" (see MPEP 2144.07), for the purpose of protecting the refractive-index-variable layer while transferring heat thereto (Sung: Paragraph [0022]).

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, Kim as modified by Abdulhalim discloses the limitations of claim 1 above, and Kim further discloses the insulating undercut region has an area that is equal to or greater than a corresponding area of the high-index dielectric block (see Figure 1A).
However, Kim does not disclose the area the insulating undercut region has a diameter.
The examiner further considered the prior art of Lee and Kyoung (US 2018/0059505) and Akselrod (US 2019/0285798). Lee teaches an analogous thermally tunable optical filter (Figures 1-2; a unit cell comprising the conductive layer 140, the refractive-index variable layer 100 and the dielectric antenna 180; Paragraphs [0075]-[0078]), but fails to disclose the insulating undercut region has a diameter. Kyoung and Akselrod and the prior art, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 9.
Regarding claim 19, Kim as modified by Abdulhalim discloses the limitations of claim 11 above, and Kim further discloses the insulating undercut region has an area that is equal to or greater than a corresponding area of the high-index dielectric block (see Figure 1A).
However, Kim does not disclose the area the insulating undercut region has a diameter.
The examiner further considered the prior art of Lee and Kyoung and Akselrod. Lee teaches an analogous thermally tunable optical filter (Figures 1-2; a unit cell comprising the conductive layer 140, the refractive-index variable layer 100 and the dielectric antenna 180; Paragraphs [0075]-[0078]), but fails to disclose the insulating undercut region has a diameter. Kyoung and Akselrod and the prior art, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                                                                 

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871